Order entered April 14, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01042-CV

                         TEXAS INSTRUMENTS, INC., Appellant

                                             V.

                             ALESSANDRO UDELL, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-03191

                                         ORDER
       We GRANT appellant’s April 10, 2015 unopposed motion for an extension of time to

file a combined reply/cross-appellee’s brief. Appellant shall file its combined brief by APRIL

20, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE